 ASPENWestmont Plaza,t/a The AspenandDeborah RagasandCaroleManla.Cases 22-CA-15851, 22-CA-16148, and 22-CA-16060April 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 18, 1989, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings," andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, WestmontPlaza, t/a the Aspen, Parsippany, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.iThe Respondent has excepted to some of the judge's credibility find-ings. The Board's policy, as set forth inStandard Dry Wall Products,91NLRB 544 (1950), is to attach great weight to a judge's credibility find-ings based on demeanor. When, however, credibility findings are basedon factors other than demeanor, as in the instant case, the Board mayproceed with an independent evaluation. E.g,Canteen Corp,202 NLRB767, 769 (1973);Valley Steel Products,111NLRB 1338, 1345 (1955) Afterindependently evaluating the record, we adopt the judge's credibilityfindings.Olivia Garcia Boult,Esq.,for the General Counsel.Mark S. Ruderman,Esq. (Ruderman&Glickman,P. C),for the Respondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLowiTz,Administrative Law Judge. Thiscase was heard by Administrative LawJudgeHarold B.Lawrence"on May 9 and 10, 1989,inNewark, NewJersey.The consolidated complaint, which issued onFebruary 28, 1989,was based on an unfair labor practicecharge(22-CA-15851)and first and second amendedcharges filed on July 28, 1988,2October 29 and Novem-ber 10 by Deborah Ragas, an unfair labor practicecharge(22-CA-16060)and first amended charge filed oniJudge Lawrence died onJuly 17,1989Subsequently,the partiesagreed that another administrative law judge should be designated towrite the decision on the recordasmadeBy Order dated August 10,1989, Associate Chief AdministrativeLaw JudgeEdwin H. Bennett des-ignated me to issue a decision on this matter on the record as made.2Unless otherwise indicated,all dates referredto are forthe year 1988.401November 29 and December 30 by Carole Manla, and anunfair labor practice charge (22-CA-16148) filed on Jan-uary 31, 1989, by Ragas. The consolidated complaint al-leges thatWestmont Plaza, t/a the Aspen (Respondent)violated Section 8(a)(1) of the Act by, discharging, andlater reinstatingwithout backpay, Ragas and JudithVotto, because, together with other employees, theyconcertedly complained about their working conditions.The complaint also alleges that in June, July, and Sep-tember Respondent denied work assignments to Ragas,Votto, Patricia Conoran, and Constance Pasquale be-cause of their concerted complaints as described above,in violation of Section 8(a)(1) of the Act, and, as regardsRagas and Votto, additionally because they participatedin the filing of an unfair labor practice charge, in viola-tion of Section 8(a)(1) and (4) of the Act. Finally, thecomplaint alleges that in April Respondent threatened itsemployees with reprisals if they continued to utilize theBoard's processes, and, in August, threatened its employ-eeswith reprisals, including the denial of work assign-ments, if they engaged in protected concerted activities,also in violation of Section 8(a)(1) of the Act. On theentire record, I make the followingFINDINGS OF FACTI.JURISDICTIONThere being no dispute, I find that Respondent is anemployer within the meaning of Section 2(2), (6), and (7)of the Act.II.THE FACTSRespondent operates a hotel, with banquet facilities, inNew Jersey; the area involved is the banquet facility. Byitsnature, few, if any, banquet operations can employwaiters andwaitresseson a regular full-time basis.Rather, when the facility books an event, it then calls thenumber of waiters, waitresses, bartenders, and otherswho are needed to staff the event. The number of em-ployees needed will, of course, depend on the number ofguests as well as the nature of the event (buffet or sitdown, for example). In, addition to the two 8(a)(1) allega-tions of threats, the principal issues are whether Ragasand Votto were fired for engaging in concerted activitieswith their fellow employees, and whether Respondentviolated the Act when it later refused to give work as-signments to Ragas, Votto (in violation of Sec. 8(a)(1)and (4) of the Act), and Conoran and Pasquale in viola-tion of Section 8(a)(1) of the Acts'On March 22, the waiters and waitresses working atthe facility became aware of a rumor that Respondentwas about to change its method of compensation, which3 Shortly prior to the conclusion of the hearing, Judge Lawrence re-fused to receive into evidence three letters written by counsel for Re-spondent to the General Counsel, these letters were placed in the reject-ed exhibit file In her brief, counsel for General Counsel renewed her re-quest that these exhibits (G C. Exhs. 10, 11, and 12) be received becausethey show inconsistent positions by Respondent for why the discrirmna-teeswere not subsequently employed For the reasons stated in her briefher request is granted and the exhibits are receivedSteve Alin Ford,179NLRB 229 to. 2 (1969)298 NLRB No. 49 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey felt would be to their detriment.During a break,they all got together and composed a letter to LeonardWilf, one of the three partners of Respondent.The lettercomplained about the proposed,as well as,prior changesin the method of compensation and places the blame forthis on Julius Pereira,another partner and manager ofRespondent,and ends by referring to their, "12 percentgratuitywhich Mr.Pereira chips away at so easily andfrequently."The employees made no secret of the letter,which was signed by 40 employees.The signatures werecollected by Ragas and Votto.The next day Votto typedthe letter and sent it with the signatures attached,certi-fiedmail(on the following day, March 24) to Wilf, ap-parently,at his home.On the afternoon of March 23,after typing the letter,but prior to mailing it, she re-ceived a telephone call from Tony Recino,who, at thetime,was Respondent'sbanquet director;she testifiedthat he told her that he was sorry that he had to tell herthat she was fired;4she asked if it was because of theletterthat the employees had circulated the priorevening and he said that it was. Recino said that sheshould not report for work the following day. She thencalled fellow waitress Conoran,told her that she hadbeen fired,and asked if she should continue typing andsending the letter to Wil£ Conransaid that she should,and she did.The letter was delivered to Wilf on March25.Ragas testified that on March 23 she received a tele-phone call from Recino telling her that she was fired;she asked why, and Recino said that it was because ofthe letter.Pereira gave him no choice; he told him to firethem.Recino testified that on the evening of March 23 hehad a conversation with Pereira in his office.Pereira toldhim that someone had told him"that there was a letterwritten"and he wanted to know what was in the letter,who was involved with it and if Recino was involvedwith it;he answered that he was not. (At the time,Recino was generally aware of the subject of the letter.)Pereira told Recino to terminate Votto and Ragas: "Hetoldme to fire them and take them off the schedule."Recino then called Votto and Ragas and told them thatthey were fired;each asked why and Recino told themthat it was because of the letter. Pereira testified that atsome point he saw the letter involved,but he cannotrecallwhen that was. However,atabout that time,Recino told him that he was having some problems withsome of his banquet people:"I told Mr. Recino that itwas his department,and his responsibility, and that heshould clean up his affairs in his department..he hadfull authority to do whatever he saw fit and to handleit."He did not tell Recino to fire Votto,Ragas, or any-body else.When he learned that Recino had fired Vottoand Ragas, he told him to reinstate them,that he had notgiven any orders to fire them.Tommy Amato,was absent from the facility in thesummer of 1988,but became banquet manager in Sep-tember,replacingRecino.He testified that he waspresent during the initial discussion of the letter between4 On cross-examination,she testified that Recino told her Pereira haddirected him to fire her.PereiraandRecino;Pereiraasked"how did thishappen?"He testified that Pereira was "very surprised,very hurt I think"but "he never got malicious or talkedbad about anybody.He wanted to iron things out. Hegave Tony Recino the full responsibility to iron every-thing out."Pereira never told Recino to fire Votto andRagas.Respondent attacks Recino's credibility on two fronts:his relationshipwith Votto and the termination of hisemployment by Respondent.Admittedly,Recino andVotto dated on a fairly regular basis from about Septem-ber 1987 through March 1989.As regards Recino's em-ployment situationwithRespondent,Pereira testifiedthat Recinobeganworking for Respondent in about 1984and did an excellent job; however,in about 1986 or 1987,the two of them had"a little difference" and Recinowalked out in the middle of a big function,and wasthereafter replaced.Subsequently,Rosemary Carr, Re-spondent'sgeneralmanager,told him that Recino wascalling the facility asking to return;she asked whetherPereirawould consider rehiring him.Eventually, heagreed and rehired him as the banquet manager. He re-mained in that position until either Easter or Mother'sDay at which time Recino did not appear for work, "andat that point,Ifiredhim again."Carr testified thatRecino was fired in May 1988 because he did not appearatwork on Mother'sDay.Recino testified that he wasout of work for 3 or 4 days during the period in questionbecause he had hurt his back, but he had called the facil-ity and informed Oswaldo Sonco,Respondent's food andbeverage manager, that he was just out of the hospitaland was told to take 5 or 6 days off. When he returnedto work,Carr told him that Respondent had to let himgo to lower their payroll;he testified it had nothing todo with his not appearing for work on Mother's Day.On March 25,Ragas filed an unfair labor practicecharge with the Board alleging that Respondent violatedSection 8(a)(1) of the Act by discharging her and Votto.Ragas testified that in early April she received a tele-phone call from Recino saying that Pereira would likeher to return to work, and she did,beginning April 11and working until July 16. After returning to work, shewithdrew the unfair labor practice charge she filed onMarch 25. Votto testified that on about March 31 Recinocalled her and told her that he made a mistake firing herand that she could have her job back if she wanted it.She accepted.Conoran testified that at either the end ofMarch or beginning of April she had a meeting with Pe-reira about whether she had to work on Easter; Amatoand Recino were present as well During this meeting,Pereira asked who wrote the letter and Conoran saidthat everyone did. He asked who started it and she saidnobody in particular. He asked who typed it and she saidthat she would rather not say. At the conclusion of themeeting,she told Conoran to tell Votto and Ragas thatthey can have their jobs back and to"tell them to get offthe labor board"or he would come after them "withboth barrels." Recino testified that during this periodthere were a number of meetings in Pereira's office at-tended by(at one time or another) himself,Amato, Carr,and Conoran. At one of these meetings,Pereira "went ASPENoff the wall,"screaming at Recino:"You've caused me alot of problems. Now we have to hire them back ...give them their jobs back and weed them off the sched-ule."At the meeting in which Conoran was present, Pe-reira told Recino to get them to drop the Labor Boardcharges or he would come after them with both barrels.He called Votto and Ragas and told them that they hadtheir jobs back.During the meetings,Pereira also toldRecino that he fired Votto and Ragas the wrong way;instead of firing them outright, he should have takenthem off the schedule and not give them work,tellingthem that business was slow.Pereira was asked,on direct examination,whether hedirectedRecino to tell Votto and Ragas to drop thecharges or he would go after them with both barrels. Hetestified:"Idon't recall, sometimes I have a way withwords, or sometimes I may get excited,but I really don'trecall something like that." The direct examination con-tinued:Q. Okay, did you direct Mr. Recino to rehire Ms.Votto andMs. Ragas?A. Yes I did.Q. And did you tell Mr. Recino anything elsewith respect to scheduling?A. Other than it is his department, take care of it.Q. Okay, at any time did you make a statementto him,something to the effect-take them back"weed them out"?A. I may have made a statement something tothat effect, again relating to the fact that it was de-partment, and he should handle it the best way hesaw fit.If he had a problem,itwas his responsibil-ity. If I have to take care of his job, I don't needMr. Recino there, and I'll take his salary.JUDGE: Did you say what Mr. Recino said yousaid?A. I may have said that, sir.Subsequently,on redirect examination,Pereirawasasked if he told anyone to weed out these employees; heanswered: "Absolutely not." Pereira testified further thathe never told Conoran that Votto and Ragas could havetheir jobs back, but they would have to drop the Boardcharges or he would go after them with both barrels. Pe-reira testified that he was upset about the letter to Wilfbecause"itdidn'tmake sense to write a letter to Mr.Wilf" because there is a chain of command at the facilityto address the problem; they should have contactedRecino, Carr, or himself, rather than Wilf, who is neverat the facility. Carr testified that Pereira never directedher to"weed out"Vottoand Ragas nor did she everhear him say that if they did not drop the Board charges,he would go after them with both barrels. Amato testi-fied on directexaminationthat hewas present at a meet-ing with Pereira and Recino where the unfair labor prac-tice charge filed by Ragas was discussed;however, he"didn't concern myself with it. I can't recall exactlywhat he said."On cross-examination,Amato was askedwhether the Board charges were mentioned during anyof these meetings and he answered "no." He also testi-fied on cross-examination that he never heard Pereira saythatVottoand Ragas should be weeded out or that he403would go after them with both barrels; however, hecame into the meeting after it started and left before itended.It is next alleged that although Respondent reem-ployed Votto and Ragas without backpay in about earlyApril,beginning in about mid-June Respondent ceasedcalling and giving work assignmentstoVotto,Ragas,Conoran,and Pasquale(Ragas' mother)because of theirprotected concerted activities involved in the March 22letter, and, for Votto and Ragas,for filing the chargewith the Board, as well. The last day of work for eachwas, as follows: Votto-June 18; Conoran-the end ofJune;Ragas-July 16;and Pasquale-August 21. GeneralCounsel's witnesses testified that these four employees allhad high seniority on the list Respondent employed oncalling waiters and waitresses to work;Respondent's wit-nesses testified that Respondent never employed such aseniority system.Respondent also defends that businesswas slow at the time,requiring fewer employees,andthat these employees were unsatisfactory in some re-spect.Votto testified that three factors determined whatwaiters or waitresses would be called for an affair at thefacility,and in what order: availability, seniority, andperformance. As to availability, because employment ofthe waiters and waitresses was not full-time employment,many of these employees had regular day time jobs andRespondent knew that they could only be called forevening or weekend affairs.As toseniority,Respondentmaintained a list of employees by seniority and, every-thing else being equal,called employees on that basis.She was in the top 10 or 12 in seniority at the facility.She has been employed at the facility since October1983, except for an 18-month hiatus. During 1988, priorto June, she averaged working three or four functions aweek and never went a month without working a func-tion at the facility. Recino also testified that Respondentemployed a list in choosing which employees to call towork a function;Votto,Ragas, Conoran,and Pasqualewere all considered regular employees and were all inthe top 10 or 15 in seniority at the facility. Conoran hadbeen employed by Respondent as a captain until aboutOctober 1987;after that she was employed as a waitress.As a captain,she, at times,assisted Amato in schedulingemployees for different functions at the facility. She testi-fied that availability, seniority, and job performance werethe factors employed in determining who was called towork. The regulars with the greatest seniority werecalled first.During 1988, she usually worked 2 nights aweek and, until June, never went more than 2 weekswithout working. She began her employ with Respond-ent in about February 1985 and was fourth or fifth onthe seniority list. Ragas,who has been employed at thefacility since September 1983, except for some hiatus pe-riods, testified that during 1988(untilmid-July) sheworked every week, between two to six times a week atthe facility.She was one of the top 10 in seniority on Re-spondent's list of waiters and waitresses.Sandra Sabo,who began working at the facility in 1985 and quit heremployment with Respondent in December,was asked 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhat role seniority play in jobassignmentsat the facility;she testified: "That's what it went by."Respondent's witnesses testified in a contrary way; Pe-reira,who did not appear to be too knowledgeable onthis subject, testified that he never established a senioritylist and "I don't know what seniority means on a part-time job." Respondent employed a list from which theychose namesto call. Oswaldo Sonco, food and beveragemanager for Respondent, testified that beginning in May,he began calling waiters and waitresses for functions. Heused a list that was in existence before he took over theresponsibility, but as to whether he used seniority to callpeople on the list, he testified: "No, I don't know, no."He was not aware of who was the most senior at the fa-cility.Votto's last day of work at the facility was June 18;she was available for work after that and called the facil-ity several times to see about her schedule, but her callswere never returned. In November 1987, she was given awritten reprimand for putting a "lipstick kiss" on hertimecard, with a warning that if it happened again, shewould be suspended. There is no evidence of any furtherproblems with her work.Conoran testified that beginning at the end of June,when she did not hear from Respondent about job as-signments,she called the facility several times and wastold by Sonco either that there was no work or he hadenough help. Shortly before Easter (April 3) Amato toldher that she would work Easter Sunday. She protestedthat she wanted to spend the day with her children andhe told her that if she did not work that day, she wouldnot work anymore. When she protested, he said that sheshould discuss it with Pereira, which she did. (The re-sulting conversation with Pereira allegedly contained the"both barrels" statement, supra.)5 She worked EasterSunday.Ragas testified that prior to July 16 Amato told herthat two large weddings were scheduled for the facilityon July 30. Between that time and July 29, she called thefacility to find out if she would be working as she hadnot been called by Amato or Sonco (who replacedAmato, who was away on his honeymoon). Each timeshe called, she spoke to the receptionist; Sonco refusedto speak to her.Sabo testified that Ragas and Conoran (as well asothers)were more senior than she was on the list andshe worked the following weeks in 1988: July 16, 23, andJuly 30, August 13, September 17 and 24, October 1, and13, 22, and 29, November 5, 12, 19, and 29, and Decem-ber 10.Pasquale testified that her final job at the facility wason August 21; she was scheduled to work at the facilitysubsequently, but she got "deathly sick" and called thefacility 2 days before the function to tell them that shewould not be able to work that day. The following weekshe called to ask if there was any work for her and was5 Counsel for Respondent in his brief, in attempting to show that theGeneral Counsel's witnesses were incredible, states that Conoran testifiedthat Pereira made this statement to her over the telephone. This is not so,she testified that the statement was made at a meeting attended by herselfPereira,Recmo, and Amato. (Tr 105-106, 115-116.)told that she would not be given any more work becauseshe did not come in for the job the prior week.Respondent's defenses to these allegations, i. e., thereason that Votto, Ragas, Conoran, and Pasquale are nolonger employed at the facility, has been inconsistent. Ina letter dated November 18 to the Regional Office of theBoard, counsel for Respondent stated that there was noconcerted effort to deny employment to Votto, Ragas, orConoran. In his brief, counsel for Respondent defendsthat Votto was not called to work after June 18 becauseof her dating relationship with Recino and the "lipstickkisses" incident, referred to, supra; Ragas, because ofgrossmisconductatan engagementparty,described,infra;Pasqualebecause she was scheduled to work, butfailed to appear for work on one occasion (as testified toby Pasquale, supra), and Conoran, because business wasslow.Pereira testified that there is a policy at the facilitythat employees are not allowed to smoke in any publicarea at the facility and it had been brought to his atten-tion that Votto and Ragas were found smoking in pro-hibited areas; in addition, he was notified that Ragas hadbeen caught drinking on the job. Pereira never testifiedto the period of time that these offenses allegedly oc-curred, nor did he testify that these offenses contributedto their not being employed by Respondent. On cross-ex-amination, he was asked whether it was true that Votto,Ragas, Conoran, and Pasquale are no longer employed atthe facility and he testified: "I really don't know that tobe a fact." As to why Votto and Ragas are no longeremployed at the facility, he testified: "Evidently theyhaven't been called. Evidently they don't want to workat the Aspen. I understand they have been called anumber of times, and never showed up for work." Hethen testified that Ragas was called for a function, butdid not show up, and he said: "she is finished, shedoesn't work here anymore," although he could not givea date or the year when this occurred. Pereira testifiedthat in the summer of 1988, there was "hardly any busi-nessat all"-about a 60-percent drop from 2 or 3 yearsearlier.On cross-examination, he was asked whether thatwas a factor in their not being employed at the facility;he answered: "I can'tanswer that, because I really don'tknow." He did testify that he asked a number of timeswhy Conoran was no longer at the facility, but he didnot specify whom he asked or what theanswer was.Teresa Malizia is the banquetsalesmanager for Re-spondent; this involvesarrangingand booking the affairsat the facility. She testified to an incident in July where aclient complained about the service and attitude of Ragasat the engagement party she gave. Carr testified that Ma-lizia related these conversations to her and because ofthis incident she told Sonco not to call Ragas to workanymore. Ragas testified that she workedat an engage-ment party on July 16; she did not hear any complaintsabout her, work, and she worked behind the buffet tablefor that affair and therefore had no customer contact.Carr was also asked if she heard any complaints aboutVotto and she testified to the 1987 incident involving, the"lipstick kisses." She testified further that after Recinowas terminated in April she learned of his relationship ASPENwith Votto,and, as a result,she told Sonco"not to callher for any work."On cross-examination,she testifiedthat she knewof this relationshipfor abouta year and ahalf; the remaining testimonyon thissubject is too con-fusing tobe recounted.When Judge Lawrence asked herthe differencebetween not beingcalled and being fired,she answered:Well, ifyou are fired,you are not going to everwork again,and if you are just not called,you arejust not called for every function that comes about.She could be called sporadically and that is whatshe was told. You can call her sporadically, but Idon't want her here all the time.She testified thatshe told Soncothat he could call her ifhe neededher "desperately."Sonco made the work assignmentsat the facility be-tween April,when Recino was terminated,and Septem-ber,when Amato returnedfrom his honeymoon andtook over this job. He testified thatsometime during theearlysummer Carrtold him not to call Vottoand Ragas;therefore during the rest of thesummer he did not callthem.In an affidavit supplied to the Board by counselfor Respondent,Sonco stated,inter alia:"Imaintain a listof waitressesavailable for banquets. Judith Votto andDeborah Ragas are onthatlist.Iwasnever advised toexclude thosetwo individualsfrom the list."Sonco alsotestifiedthatin aboutAugust hestopped calling Pasqualebecause shedid not show up foran affairshe had beenscheduledfor, nor didshe callto notify Respondent thatshe would notbe able to work thatfunction.Pasqualetestified that she was scheduledtowork a job afterAugust 21,but she got"deathly sick"and 2 days beforethe affair she called the facilityand told Maliziathat shewas too ill to work.Carr testified that in about August,Pasquale andManta complainedto her that they werenot being givenwork. She told them that businesswas slow,but that shewouldspeak to Soncoabout it to see what theproblemwas. She never discusseditwithSoncoand left for vaca-tion.Whenshe returned she sawpaychecksfor Pasqualeand Maniaand sheasked Sonco:"Why were they work-ing?" Soncotold her that they told him that Carr hadtold them to tell Soncothat they shouldbe put on theschedule, and he did so. Can said that she never toldthem that.Sonco testified that duringAugust hecalled Conoranand she workedone Saturday.This was for the periodwhere he madeup the schedulefor a month in advancebecause he was going on vacation;"I say when I comeback from my vacation I want to call her...." Iiowev=er,when he returned from his vacation,Amato assumedtheseduties. Because Soncohad made assignments for amonth in advance,Amato did not haveto make assign-ments untilOctober. Amato testified that -neither Con-oran,Votto,not Ragas calledhim for workbeginning inOctober.He could not remember whether he calledConoran beginninginOctober.He was never told byCan, or anyoneelse, that he was not tocallVotto orRagas.On rebuttal,Conoran testifiedthat in May orJuneshe called Amatoand told him that she had ar-405ranged forVotto to workone functionfor her; Amatotold her to call Vottoand tell hershe could not workbecause she was not allowedto puther on the schedule.Amato testifiedthat he never had such a conversationwith Conran.There are two 8(a)(1) allegations in addition to the dis-crimination allegations discussed,supra.The first is thatin early AprilRespondent,by Pereira,threatened its em-ployeeswithreprisals if they continued to utilize theBoard'sprocesses.Thisis the"both barrels"statementallegedlymadeby Pereira,as testifiedto by Conoran,and discussedabove.It is also alleged that Respondentviolated Section 8(a)(1) ofthe Act when Amatoin aboutlateAugust threatened an employee with reprisals, in-cluding thedenial of workassignments, if they engagedin protected concerted activities. This allegation is sup-portedsolely by Pasquale,who testifiedthat at the endof August,while at thefacility,Amato told her that hewas sorryto hear that Votto,Ragas, and Manla were onthe blacklist,although he gave no reason;she asked whata blacklistis and he said: "When theyare onthe blacklistthey don't work."Pasquale asked if she was on theblacklist and Amatosaid:"Not that I know of."Pasqualethen askedAmato abouthis honeymoon.Amato testifiedthat he never hadanysuchconversation with Pasqualeabout a blacklist;in fact,he wasneverat the facilityfrom mid-July untilhe returnedthe "first part of Sep-tember."He gotmarriedand went ona honeymoonduringthis period.III.ANALYSISThe initial issue is whetherVotto andRagas were dis-charged in violation of Section 8(a)(1) of the Act onabout March 23.InWright Line,251 NLRB 1083(1980), the Board setforth therule to be applied in discrimination cases suchas the instant matter:"First,we shall require that theGeneral Counsel make a prima facieshowing sufficientto support the inference that protected conduct was a`motivating factor'in the employer's decision.Once thisisestablished,the burden will shift to the'employer todemonstrate that the same action would have taken placeeven in the absence of the protected conduct."On the day prior to the discharges,all the employeesgot together to compose a letter to one of Respondent'sthree partners protesting the change in the method oftheir compensation;it requires no case citations to estab-lish that this representsprotectedconcerted activities.Vottoand Ragas (who both began,their employ withRespondent in 1983)Were fired the following day. Clear-ly, bythis timing, the General Counsel has satisfied herinitial burden. Respondent appears to have two principaldefenses to this allegation:thatPereira toldRecino thatitwas his department and he had full authority to dowhatever was necessary and that Respondent had noknowledge of the letteror Votto or Ragas' participationat the time of the discharges., I have difficulty with Re-spondent's defenses.Respondent alleges that Recino isprejudiced against it because of his subsequent discharge(and this is a reasonable and supported 'allegation) andthat he is not credible becauseof that,as well as because 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof his relationship with Votto. Pereira testified that hedid not tell Recino to fire Votto and Ragas; he told himthat he had full authority to do whatever he saw fit tohandle his department. Subsequently, upon learning ofthe discharges, he told Recino to rehire them, that hecould not fire anyone. In addition to the fact that thesetwo statements are contradictory (first, "you have theauthority to do what is needed to run the department,"and then, "you can't fire anyone"), I cannot understandwhy Recino would fire Votto and Ragas on his own, es-pecially considering his relationshipwithVotto.Al-though my reading of the transcript convinces me thatRecino was not totally forthright in his testimony, Iwould cearly credit him over Pereira, who had conflictsinhis testimony, and whose memory was unusuallyfaulty. I therefore credit Recino that on March 23 Perei-ra told him that he was aware of the letter and hewanted him to fire Vottoand Ragas,which he did.6 Asstated, supra, Respondent defends that at the time of thedischarges it had no knowledge that Vottoand Ragaswere involved with the letter. However, in addition tothe fact that Pereira's statementto Recino indicates thathe knew of their involvement in the letter the prior day,the evidence establishes that both Amato and Recinoknew of the letter, and at least, Votto's involvement in it,on March 22. Furthermore, even absent that knowledge,the precipitous nature of their discharge, after almost 8years of employment, together with the fact that novalid reason was given for the discharges, is sufficient toestablish that they were discharged in retaliation for theirprotected concerted activities of the prior day. As theCourtstatesinNLRB v. Health Care Logistics,784 F.2d232 (6th Cir. 1986): "Since an employer is unlikely to ac-knowledge an improper motivation in its decision to ter-minate employees, the NLRB may rely on circumstantialevidence and all relevant facts surrounding an employ-er's action to establish knowledge of employee's pro-union activities as well as to infer an unlawful motive."See alsoCulmtech,Ltd.,283NLRB 163 (1987); andDardar Indian Restaurant,288 NLRB 545 (1988). I there-fore find that the discharge of Votto and Ragas onMarch 23 violated Section 8(a)(1) of the Act.Recino called Votto on about March 31 and sheworked next on April 3; Ragas worked next on aboutApril 11. The next allegation is that beginning June 18,forVotto, and July 16 forRagas,Respondent stoppedgiving them work assignments due to their protectedconcerted activities, as described above, and the fact thatthey filed an unfair labor practice charge after their dis-charge. The principal evidence supporting the allegationisthe testimony of Conoran and Recino of Pereira's"both barrels" and "weed them out" statements. Thisstatement, or statements, took place at a meeting of Pe-reira,Conoran (who was there to talk about whether shehad to work Easter Sunday, April 3), Recino, andAmato (who was not present for the entire meeting).Thismeeting occurred sometime during the week ofMarch 28 (after Respondent received a copy of the6 Even if I did not credit Recino as he was admittedly a supervisor atthe time, I would still find that the discharges would violate Sec. 8(a)(1)of the Act.unfair labor practice charge, but prior to Easter Sunday).Conran testified that during this meeting Pereira askedher who initiated and typed the letter, but she refused totell him. At the conclusion of this meeting, he told Con-oran to "tell them to get off the Labor Board" or hewould come after them "with both barrels." Recino testi-fied that he had a number of meetings with Pereiraduring this period about the Votto-Ragas situation; Carrand Amato weresometimespresent. At the meeting withConoran, Pereira told him to hire them back and getthem to drop the Labor Board charges or he wouldcome after them with both barrels. At one meetingwhere Conoran apparently, was not present, Pereira was"off the wall,"screamingthat Recino had caused him alot of problems. He testified that at thismeeting Pereiratold him to "give them their jobs back and weed themoff the schedule." Carr testified that she never heardsuch statements made atmeetingsshe attended. Amatoalso testified that he never heard such statements beingmade by Pereira, although he testified that he cannotrecall exactly what was said because it did not concernhim, and he entered the meeting after it had begun andleft prior to its conclusion.Pereira's testimony on this subject is very confusing.Initially, he was asked if he directed Recino to tell Vottoand Ragas to drop the charges or he would go afterthem with both barrels; he answered, basically, that hedid not recall. He was next asked if he made the "weedthem out"statementtoRecino; he answered: "I mayhave made a statement to that effect." The next questionwas from Judge Lawrence: "Did you say what Mr.Recino said you said?" Pereira answered: "I may havesaid that sir." Subsequently, Pereira wasagainasked ifhe told anyone to weed out the employees; he answered:"Absolutely not."Ihave little difficulty in crediting the testimony ofConoran over Pereira; she appeared to be testifying in anhonest and truthful manner while Pereira's testimonywas often inconsistent and his memory faulty. I thereforefind that at a meeting attended by Conran, Pereira toldher or Recino to tell Votto and Ragas to ,drop the LaborBoard charges or he would go after them with both bar-rels.This is a threat to discourage access to the Board,and therefore violates Section 8(a)(1) of the Act. I havemore difficulty in crediting Recino's testimony, as well. Ifound him not particularly open regarding his separationof employment with Respondent and somewhat evasivein his testimony on cross-examination. However, I foundhim more credible than Pereira and therefore credit histestimony that Pereira told him to rehire them and thento "weed them out." This goes a long way in establish-ing that the subsequent failure to employ, them was in re-taliation of their protected concerted activities and theirBoard charges, in violation of Section 8(a)(1)(4)', of theAct. Further supporting such a finding is the conflictingreasons given by Respondents for their lack of employ-ment. Initially, in letters dated November 18 and Decem-ber 29 to the Board, counsel for Respondent stated thatthere was no concerted effort to deny work to the fouremployees, including Votto and Ragas; that their failureto be called was caused solely by the downturn in busi- ASPENness.However, at the hearing, Respondent's witnessestestified to a litany of offenses by Votto and Ragas; someof which, admittedly, played no part in their failure to becalled. Pereira testified that-both Votto and Ragas werecaught smoking in protectedareas,and thatRagas wascaught drinking on the job. Malizia testified that at anengagementparty at the facility on about July 16 Ragasmade fun of the guests and provided poor service, result-ing in an unhappy customer and the giving of six com-plementary brunch tickets to compensate for it. She alsotestified that she has observed Votto andRagas smokingin prohibited places during her 4 years of employment atthe facility; they were given memos to inform them ofthe infraction, but nobody has ever been fired, or refusedwork, for this infraction. Carr testified that when Maliziatold her of the July 16 incident withRagas,she toldSonco: "Just don't call her." Carr testified to the "lip-stick kiss" incident involving Votto in November 1987.She also testified that she first learned of Votto and Re-cino's relationship after Recino was fired andas a resultof learning it she told Sonco not to call Votto for work.Subsequently, Carr testified that she knew of the Votto-Recino relationship for a year and a half; her testimonyto attempt to explain this contradiction is extremely con-fusing and uncertain. Can also testified that whenevershe saw Ragas, she was not well groomed. Sonco testi-fied that at about this time Carr told him not to callVotto, and Ragas; however, in an affidavit supplied tothe Board, Sonco stated: "I was never advised to excludethose two individuals [Votto and Ragas] from the list."The affidavit also states the the banquet schedule at thefacilitywas slow during the summer. Amato testifiedthatwhen he started doing the scheduling, beginningwith the October affairs, Votto andRagas'names wereon the list and nobody ever instructed him not to callthem. He testified that he does not know why they areno longer employed there, and that if Votto and Ragascame to him for work he would give it to them. Howev-er, unanswered is why he did not assign them to workwhen he began making the job assignments commencingwith the October banquets; he testified that they were onthe list, he was never told not to assign them and if theycameto him, he would give them work'Because of this confusing and conflicting testimony byRespondent's witnesses, together with the position paperssupplied to the Board, and the "both barrels" and "weedthem out" statements made by Pereira, I find that com-mencing on June 18 and July 16 Respondent stoppedgiving work assignments to Votto and Ragas because oftheir protected concerted activities and the filing of thecharge with the Board, in violation of Section8(a)(1)and (4) of the Act.The complaint also alleges that Respondent, byAmato, threatened its employees with reprisals, includingthe denial of work assignments, if they engaged in pro-tected concerted activities. The evidence to support thisisPasquale's testimony that on about August 28 as shewas leaving the office after picking up her paycheck forher last day of employment, August 21, Amato told herthat he had bad news for her, that Votto, Ragas, andManla were on the blacklist. She asked what a blacklistwas and he said: "when you're on the blacklist, you407don't work." Pasquale asked if she was on the list and'hesaid: "Not that I know of." Sometime subsequent to thatconversation, Amato called her and told him that he hadbad news that Manla would not be able to work at thefacility any more because "she butted into too manythings" and put her nose into too many things. Amatotestified that he was never present at the facility inAugust and did not return to work until September; ad-ditionally,he never had such conversations with Pas-quale.Inmakingthis credibility determination, I haveless difficulty with Pasquale's testimony that it occurredat the end of August when Amato did not return to thefacility until September (her estimate may have been offby a week) than I do with the reality of the situation;why should Amato, who was in charge of the schedul-ing, initiate a conversation with Pasquale and tell herthat three employees,includingher daughter, were onthe blacklist and would not work, and then subsequentlycall and tell her that Manla could not work because shebutted into too many things, when he had previouslytold her that Manla would not work because she was onthe blacklist?Because Ihave difficulty with this concept,I credit Amato, and would recommend that this 8(a)(1)allegation be dismissed.The final allegation is that Respondent violated Sec-tion 8(a)(1) of the Act by not giving any workassign-mentsto Conoran and Pasquale due to their protectedconcerted activities. The alleged reason for the discrimi-nation is the signing of the March 22 letter by both, forPasquale, the fact that Ragas is her daughter and forConran the fact that at her meeting with Pereira she re-fused to identify those who had initiated the letter.Conoran began working for Respondent in 1985 andby March was fourth or fifth on the call-in list. During aperiod which ended in October 1987, she was employedas a captain, which involvedassistingthe maitre d' inscheduling or directing the waiters and waitresses. Shetestified, that, in the past, she always worked at leastonce a week during the summer. As stated, supra, in lateMarch she was scheduled to work Easter Sunday; sheprotested to Amato that she wanted to spend the daywith her children. Amato told her that if she didn't workon that day, "you don't have a job here." Conoran ob-jected to the unfairness of it and Amato told her that sheshould talk to Pereira about it. She discussed it with Pe-reira at the "both barrel," conversation and worked onEaster Sunday. Her last day of work for Respondent wasthe end of June; as to why she is no longer employedthere, she testified: "Honestly, I don't know." She calledthe facility on a few occasions after June; on those occa-sions,Sonco told her that he already had enough help orhe had no work. On occasion she called and left a mes-sage,but received no call in return. Respondent's wit-nessestestified as follows: Pereira testified that he didnot know why Conoran was no longer employed at thefacility;Sonco testified: "I call if I remember one dayand she came working one Saturday"; he did not sched-ule her for September. After that, Amato took over thescheduling. Amato testified that he could not rememberwhether he called Conoran, when he commenced sched-uling for the October affairs and could not give a reason 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhy he would not have called her. I find that GeneralCounsel has sustained her burden underWright Lineshewas one of the signers of the letter (as were all, oralmost all, of the waiters and waitresses) and, at themeeting with Pereira, she refused to tell him who initiat-ed or typed the letter. This is certainly not the strongestcase, but it is barely enough to satisfy the initial burdenunderWright Line.I also find that Respondent has notsustained its burden underWright Line;in fact, Respond-ent presented no evidence at all as to why Conoran hasnot been called since June. Here was an employee whowas capable enough to be the captain at the facility for aperiod of time. In the past, she worked from 1 to 4 timesa week for Respondent. For Respondent to offer no ex-planation for not calling Conoran leads to the inescap-able conclusion that it was due to her protected activitiesin violation of Section 8(a)(1) of the Act, and I so fmd.Pasquale was on the top 10 on the list; her last day ofwork was August 21. She received one assignment afterthat, but became "deathly sick" and called the facilityand informed Malizia of her condition and that shewould not be at work for the assignment. The followingweek she called the facility and asked about work; shewas told that because she did not report for the job theprior week, she would not be allowed to work at the fa-cility again. Sonco testified that Pasquale did not appearfor the affair in question and never called to say that shewould not be there. I find that General Counsel has sus-tained her burden underWright Line;Pasquale signed theMarch 22 letter and is Ragas' mother. I further fmd thatRespondent has not sustained its burden; admittedly, Pas-quale did not work her last job assignment. She testifiedthat she called the facility to say that she would not beable to work; Malizia testified that she sometimes an-swers the phone and takesmessagesfrom waiters andwaitresses. She never denied that Pasquale called her tosay that she could not work on the day in question. Itherefore credit Pasquale that she did call and find thatRespondent used this as a pretext to stop calling her. Itherefore find that by failing to call Pasquale since aboutAugust 21 Respondent violated Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.The Respondent, Westmont Plaza, t/a the Aspen, isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Act bythreatening its employees with reprisals if they continuedto utilize the Board's processes.3.Respondent violated Section 8(a)(1) of the Act bydischarging JudithVotto and Deborah Ragas on oraboutMarch 23, and by denying work assignments toPatricia Conoran and Constance Pasquale in about Juneand August.4.Respondent violated Section 8(a)(1) and (4) of theAct by denying work assignments to Votto and Ragasbeginning on or about June 18 and July 16.5.Respondent did not violate the Act as further al-leged in the complaint.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. Respondent shall offer Votto, Ragas,Conoran, and Pasquale reinstatement to their former po-sitions, i.e., by placing their names on the assignment listin the same order that they had been prior to March 22and assigning them work as it would have done prior toMarch 22. It is also recommended that Respondent beordered to make them whole for any loss they suffereddue to the lack of assignments since the periods in ques-tion, and to make whole Votto and Ragas for any lossthey may have suffered during their period of termina-tion from March 23 to about April 3 and 11, without theloss of seniority or other rights and privileges.Backpay shall be computed in accordance with F.W.Woolworth Co.,90 NLRB 289 (1950);New Horizons forthe Retarded,283 NLRB 1173 (1987). See generallyIsisPlumbing Co.,138 NLRB,716 (1962).On these findings of fact and conclusions of law andthe entire record, I issue the following recommended?ORDERThe Respondent, Westmont Plaza, t/a the Aspen, Par-sippany, New Jersey, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Discharging, or refusing to assign work to, employ-ees in retaliation for their protected activities.(b)Discharging or refusing to assign work to its em-ployees in retaliation for their filing an unfair labor prac-tice charge with the Board.(c)Threatening its employees with reprisals for utiliz-ing the Board's processes.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action to effectuatethe policies of the Act.(a)Reinstate Votto, Ragas, Conoran, and Pasquale tothe list from which Respondent chooses waiters andwaitresses for assignment and with the same senioritythat they enjoyed prior to March 22, 1988.(b)Assign them work in the same manner as it didprior to March 22, 1988.(c)Make Votto, Ragas, Conran, and Pasquale wholefor the loss they suffered as a result of the discriminationin the manner set forth in the remedy section of the deci-sion.(d)Remove from its files reference to the refusal toemploy Votto, Ragas, Conoran, and Pasquale, and notifythem in writing that this has been done and that evi-7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses. ASPENdeuce of this unlawful activity will not be used as a basisfor future actions against them.(e)Preserve and, on request, make available to theBoard or its agents for examination or copying, allrecords or documents necessary to analyze and deter-mine the amount of backpay owed to Votto, Ragas, Con-oran, and Pasquale.(f)Post at its Parsippany, New Jersey facility copies ofthe attached notice marked "Appendix."8 Copies of suchnotice, to be furnished by the Regional Director forRegion 22 of the Board, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and shallbe maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missedas to matters not specifically found here.8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government409The National Labor Relations Board has found that weviolated the NationalLabor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten our employees with reprisals ifthey continued to utilize the processes of the NationalLabor Relations Board.WE WILL NOT discharge or refuse to assign work toour employees because they utilized the processes of theNational Labor Relations Board.WE WILL NOT discharge or refuse to assign work toour employees because they engaged in protected con-certed activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed them in Section 7 of the Act.WE WILL make whole Judith Votto, Deborah Ragas,Patricia Conoran, and Constance Pasquale, with interest,for any loss of earnings they may have suffered as aresult of our discrimination against them and we willoffer them full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges.WE WILL remove from our files any reference to ourfailure to employ Votto, Ragas, Conoran, and Pasqualeand notify them in writing that this has been done andthat evidence of this unlawful action will not be used asa basis for future personal action against them.WESTMONT PLAZA, T/A THE ASPEN